Title: To John Adams from Benjamin Rush, 23 October 1780
From: Rush, Benjamin
To: Adams, John


     
      Dear Sir
      Philada. Octobr. 23. 1780
     
     The discovery of Arnold’s treachery, and the new Bennington Affair in the South, have given fresh hopes and Spirits to the Whigs. We had forgotten former deliverances under our late losses and mortifica­tions. But we now find that providence is on our Side, and that our independance is as secure as the everlasting mountains. We have discovered at last that God means that we should live only from hand to mouth, to keep us more dependant upon his power and goodness.
     Our Citizens are not wholly corrupted—our Officers are experienced, and our soldiers are brave. We want nothing but wisdom in our Congress to collect and direct properly the Strength of our country. The representation of Pensylvania in Assembly which had degenerated to a very low degree, has improved considerably at the last election. Our men of education and ancient influence begin to take part in our governments so that we hope soon to see the Spirit, Union and dignity of 1775 revived among us.
     Our friends in Europe have nothing to fear from any thing that can now happen to us. If our Stock of Virtue should ever fail us—there are certain passions in human Nature which will form as effectual barriers against British power as our Virtue did in the beginning of the controversy. There is pride and ambition eno’ in certain individuals of your Acquaintance to rescue this country from the dominion of King George, if the people Should ever incline to submit to it. But the latter is impossible. Our Streets ring with nothing but the execrations of Arnold whose treachery had for its Object the Subjugation and conquest of America.
     Your Old friend Gates is now suffering not for his defeat at Camden, but for taking General Burgoyne, a persecution from a faction in Congress. His Officers acquit him. They say he did his duty and deserved praise. He is to be tried for his misfortune, at a time when he is deploring the loss of his only Son (a most promising youth) who died a few weeks ago.
     With respectful Compts to Mr Dana I am my Dear Sir yours most Affectionately
     
      Benjn. Rush
     
    